DETAILED ACTION
This office action is in response to the amendment filed on 05/12/2022. Claims 1, 15 and 16 are amended, claims 14 and 20 are cancelled, claim 21 and 22 are newly added. Claims 1-13, 15-19 and 21-22 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to selecting filter coefficients for filtering coding artifacts from the encoded media content.
Prior art:
Kondo (US 2012/0243611)

	The closest prior art Kondo, paragraph 548 discloses the control portion 725 determines, for each inter prediction mode, a combination of filter coefficients with regard to which the sum of cost function values exhibits a minimum value… The set number of filter coefficients for each sub pel is supplied to the lossless encoding section 66 in response to a signal representing that the inter prediction image from the predicted image selection section 76 is selected, and is inserted into the slice header of a slice of the same type as that of an object slice of a next frame to the object frame i.e. providing the subset of filter coefficient combinations for filtering a second frame of the frame stream.
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “wherein the filter comprises a constrained directional enhancement filter comprising at least two non-linear low pass filters; and providing the subset of filter coefficient combinations for filtering a second frame of the frame stream”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-13, 15-19 and 21-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481